In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00201-CR



      QUINTLIN RENARD JIMERSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 276th District Court
               Marion County, Texas
               Trial Court No. F14989




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION

       On July 31, 2018, the trial court entered a judgment of conviction against Quintlin Renard

Jimerson and placed him on community supervision for a period of eight years. On August 24,

2018, the State filed its petition to revoke Jimerson’s community supervision, alleging that he

(1) committed the offense of criminal trespass on August 14, 2018, (2) failed to report to his

community supervision officer for the month of August 2018, (3) failed to perform the required

community service hours, (4) failed to notify his community supervision officer that he had had

contact with law enforcement on August 14, 2018, (5) failed to pay the community supervision

fee, and (6) failed to pay court costs, fines, and fees. On October 23, 2018, Jimerson pled not true

to the allegations against him, and the trial court proceeded with a hearing on the State’s petition

to revoke Jimerson’s community supervision. After hearing the testimony, the trial court found

the State’s allegations to be true, revoked Jimerson’s community supervision, and sentenced him

to eight years in prison.

       On appeal, Jimerson argues that (1) the trial court erred when it assessed attorney fees

against him, (2) the evidence was insufficient to support a finding that Jimerson committed the

offense of criminal trespass, and (3) the judgment revoking his community supervision should be

modified to delete the trial court’s finding that Jimerson committed the offense of criminal trespass

and the case should be remanded for imposition of a lesser sentence. For the reasons below, we

affirm the trial court’s judgment.

I.     Attorney Fees

       In this case, the trial court ordered the payment of attorney fees in its order placing Jimerson

on community supervision and repeated its order to pay attorney fees in the judgment revoking

                                                  2
community supervision. 1 In his first point of error, Jimerson contends that the trial court erred

when it assessed attorney fees against him. Jimerson maintains that the trial court made a finding

of indigency in the earlier proceeding and that there exists nothing in the record showing that the

trial court modified its indigency finding. 2 Jimerson alleges that, in order to award attorney fees

against him, the absence of an affirmative finding that he was no longer indigent negated the ability

of the trial court to assess attorney fees against him. Jimerson asks this Court to modify the trial

court’s judgment by deleting the assessment of attorney fees.                     The State does not dispute

Jimerson’s position on this issue.

         In Wiley, the State sought to revoke Wiley’s community supervision, which was originally

granted following his guilty plea to the offense of hindering apprehension. See Wiley v. State, 410

S.W.3d 313, 315 (Tex. Crim. App. 2013). The trial court revoked community supervision,

imposed a sentence, and reiterated the requirement from the judgment imposing community

supervision that Wiley pay court-appointed attorney fees incurred during the initial proceeding.

Id. Wiley appealed, maintaining that the evidence was insufficient to support the earlier order

imposing attorney fees. The Waco Court of Appeals held that Wiley had procedurally defaulted

his claim. Id. at 316. The Texas Court of Criminal Appeals granted discretionary review, and in

affirming the court of appeal’s ruling, it stated that Wiley “forfeited it because he failed to bring it




1
 The record shows that the trial court assessed $400.00 in attorney fees against Jimerson in the original proceeding.
However, it assessed $350.00 against him following the revocation proceeding, which amount was also included in
the judgment of conviction.
2
 “A defendant who is determined by the court to be indigent is presumed to remain indigent for the remainder of the
proceedings in the case unless a material change in the defendant’s financial circumstances occurs.” See TEX. CODE
CRIM. PROC. ANN. art. 26.04(p) (West Supp. 2018).
                                                         3
as a claim in a direct appeal from the order originally imposing community supervision.” Id. at

318. The Texas Court of Criminal Appeals went on to say,

        The requirement that the appellant pay court costs did not exist solely as a function
        of the probationary contract between the appellant and the trial court. Because the
        obligation to pay attorney fees was already imposed by the judgment as a court
        cost, a reviewing court may treat it for purposes of appeal as it would treat any other
        judgment obligation for purposes of an evidentiary sufficiency claim; that is, a
        reviewing court may inquire whether the record rationally supports that obligation
        even in the absence of an objection in the trial court. . . .

               But this also necessarily means that the appellant could readily have raised
        this sufficiency claim in a direct appeal from the initial judgment imposing
        community supervision. Failing to do so, we hold, constituted a procedural default
        ....

Id. at 320.

        The record before us shows that Jimerson signed a document entitled “Conditions of

Community Supervision,” which recited his obligations for payment—including the obligation to

pay $400.00 in attorney fees. The judgment against Jimerson also included the requirement that

he pay $400.00 in attorney fees. Thus, Jimerson was aware of the existence of the attorney fees

that were imposed during the original plea proceeding. If he were able to successfully appeal the

imposition of attorney fees, it would have been that judgment he would have had to appeal.

However, Jimerson waived his right of direct appeal by the terms of the negotiated plea agreement

with the State. Because he chose to waive his right of direct appeal, he has forfeited his claim and

may not attempt to revive the claim in his appeal from the revocation of his community

supervision.

        We overrule Jimerson’s first point of error.




                                                  4
II.    Sufficiency of the Evidence

       Next, Jimerson contends that the evidence was insufficient to support the trial court’s

finding that he committed the offense of criminal trespass. We disagree.

       A.      Standard of Review

       Our review of an order revoking community supervision is limited to determining whether

the trial court abused its discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006).

To justify revocation of a defendant’s community supervision, the State must prove, by a

preponderance of the evidence, that the defendant violated a term of his or her community

supervision. Id. A preponderance of the evidence exists when the greater weight of the credible

evidence creates a reasonable belief that the defendant has violated a condition of his or her

supervision. Id. at 764; Scamardo v. State, 517 S.W.2d 293, 298 (Tex. Crim. App. 1974). The

trial court is not authorized to revoke supervision without a showing that the defendant has violated

a condition of the community supervision imposed by the court. DeGay v. State, 741 S.W.2d 445,

449 (Tex. Crim. App. 1987).

       A person commits criminal trespass if he “enters or remains on or in property of another

. . . without effective consent and the person: (1) had notice that the entry was forbidden; or

(2) received notice to depart but failed to do so.” TEX. PENAL CODE ANN. § 30.05(a) (West 2018).

Jimerson contends, “An admission that [he] walked onto complainant’s property did not show

commission of criminal trespass where there was no evidence of any notice that entry was

forbidden.” In relevant part, Section 30.05(b)(2) of the Texas Penal Code defines “notice” as “oral

or written communication by the owner or someone with apparent authority to act for the owner[,]”

or “a sign or signs posted on the property or at the entrance of the building, reasonably likely to

                                                 5
come to the attention of intruders, indicating that entry is forbidden[.]” TEX. PENAL CODE ANN.

§ 30.05(b)(2)(A), (C) (West Supp. 2018).

         B.      Summary of the Testimony at the Revocation Hearing

         During the hearing, David Cheatham, a police officer with the Longview Police

Department, testified that, on August 14, 2018, he and Officer Nora Cheatham 3 were dispatched

to Express Inn on Estes Parkway in response to “a criminal trespass in progress.” Upon arrival,

the officers went to the door of room 325, where they met with the owner of the Express Inn, Bob

Patel.

         Patel informed the officers that “people” had been inside room 325, that they had not paid

for the room, and that he had not given them permission to be inside the room. When the officers

entered the room, they discovered four individuals, whom David Cheatham described as three

black males and one white female. David Cheatham stated that Jimerson identified himself.

Another one of the individuals proceeded to explain that a friend had allowed them into the motel

room. Yet, according to David Cheatham, “no one could produce such a friend or the name of a

friend.” All four of the individuals admitted that they had not paid for the room.

         Patel testified that he owned the Express Inn, that he had not given anyone permission to

be in room 325, and that the rooms were locked when they were not being used by customers.

Patel also explained that there were signs around the property indicating that people were not

allowed on the property without permission. Jimerson testified that he had been invited into the

motel room by one of the other individuals present in the room and that another friend had rented


3
In addition to being employed as a police officer for the Longview Police Department, Nora Cheatham is the wife of
Officer David Cheatham. Officer Nora Cheatham also testified during the hearing. Her testimony corroborated
Officer David Cheatham’s version of events.
                                                        6
the room. According to Jimerson, the door to the motel room was open when he arrived. He also

stated that he did not break into the room and did not observe any signs on the premises giving

him notice that he was not allowed to be on the property.

         C.       Analysis

         In a community supervision revocation hearing, the trial court is the sole trier of fact. Jones

v. State, 787 S.W.2d 96, 97 (Tex. App.—Houston [1st Dist.] 1990, pet. ref’d). The trial court also

“determines the credibility of the witnesses and the weight to be given their testimony.” Id. The

trial court may accept or reject any or all of the witnesses’ testimony. Alvarado v. State, 853

S.W.2d 17, 23 (Tex. Crim. App. 1993). In this case, it appears that the trial court accepted Patel’s

testimony regarding the issue of notice, which it was well within its discretion to do. We therefore

conclude that there was sufficient evidence to support the trial court’s finding that Jimerson

committed the offense of criminal trespass, and, therefore, that the trial court did not abuse its

discretion when it revoked Jimerson’s community supervision. 4

         We overrule Jimerson’s second point of error. 5




4
 The State alleged several other allegations against Jimerson in its petition to revoke his community supervision. We
find it unnecessary to address the sufficiency of the evidence as it relates to the additional allegations because proof
by a preponderance of evidence as to any one of the alleged violations of the conditions of community supervision is
sufficient to support a trial court’s decision to revoke community supervision. Marsh v. State, 343 S.W.3d 475, 479
(Tex. App.—Texarkana 2011, pet. ref’d) (citing Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.]
1980)).
5
 Because we find that the State proved by a preponderance of the evidence that Jimerson committed criminal trespass,
Jimerson’s request that his case be remanded to the trial court for a new sentencing hearing is moot.
                                                           7
III.   Conclusion

       The trial court’s judgment is affirmed.




                                             Ralph K. Burgess
                                             Justice

Date Submitted:       February 20, 2019
Date Decided:         March 21, 2019

Do Not Publish




                                                 8